COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Darla Lexington v. T. Gerald Treece, Independent Executor
                            of the Estate of John M. O’Quinn, Deceased, John M.
                            O’Quinn & Associates, PLLC, Gibbs & Bruns, LLP,
                            Needmore River Ranch, LLC, Greg LaMantia and Joseph V.
                            LaMantia, III, SCI Texas Funeral Services, Inc. d/b/a Geo. H.
                            Lewis & Sons Funeral Directors

Appellate case number:      01-17-00228-CV

Trial court case number:    392247-419

Trial court:                Probate Court No. Two of Harris County

       This Court’s July 11, 2017 Order of Abatement had abated and remanded this case
for the probate court to render final orders under Texas Rule of Civil Procedure 91a as to
two defendants, Treece, as Independent Executor, and John M. O’Quinn & Associates,
PLLC. On September 7, 2017, a supplemental reporter’s record was filed in this Court.
On September 13, 2017, a sealed supplemental clerk’s record was filed in this Court
containing, among other documents, two final orders awarding fees under Rule 91a as to
the two above defendants, both signed on August 1, 2017. Because the sealed reporter’s
and clerk’s records were already filed in this Court on April 19 and 28, 2017,
respectively, the appellate records appear to be complete.
       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket. Appellant’s brief is ORDERED to be filed within
30 days of the date of this order. See TEX. R. APP. P. 2, 38.6(a)(1). Appellees’ brief, if
any, is ORDERED to be filed within 30 days of the filing of appellant’s brief. See id.
38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court
Date: September 19, 2017